Citation Nr: 0016229	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  98-13 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for residuals, post-
operative left renal stone.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1954 to December 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  The Board remanded this case to the RO 
for additional development in August 1999.  The RO, having 
complied with the instructions on Remand, returned the case 
to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's residuals, post-operative left renal stone, 
are not productive of recurrent stone formation or colic 
attacks.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals, 
post-operative left renal stone, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.115b, Diagnostic Code 7508 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issue on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The record shows that the RO originally granted service 
connection for the removal of a left renal stone, in a June 
1959 rating decision.  The RO assigned a 30 percent 
evaluation effective from January 1959, a 100 percent 
evaluation (temporary total evaluation) effective from March 
1959, and a noncompensable evaluation effective from April 
1959.  Subsequent rating decisions have confirmed and 
continued the noncompensable evaluation.

VA clinical records from 1995 through 1999 show that the 
veteran was followed regularly for several gastrointestinal 
disorders including peptic ulcer disease, colon polyps, 
diverticulitis, and irritable bowel syndrome, and was treated 
for additional disorders, including cardiovascular disorders, 
not relevant to this appeal.  A July 1996 colonoscopy report 
described the veteran as status post adenomatous polyp 
removal and identified the presence of internal and external 
hemorrhoids, and diverticuli of the descending colon.  An 
intravenous pyelogram was performed that same month due to 
mild symptoms of nephrolithiasis.  It disclosed no calculi in 
the renal or ureteral areas, normal renal outlines and 
kidneys, and no evidence of constriction or obstruction.

An upper gastrointestinal series performed in February 1997 
showed a small hiatus hernia and transient gastroesophageal 
reflux.  In May 1997, a CT scan of the abdomen identified the 
presence of several left renal cysts and calcific aortic 
plaques; however, there was no evidence of mass, adenopathy, 
or ascites.  An ultrasound of the kidneys performed in August 
1998 discovered two simple renal cysts of the left kidney 
with no evidence of renal calculus.  A September 1998 
colonoscopy revealed nodularity of the cecum, probably stool, 
and no other abnormalities.  In October 1998, a barium 
swallow showed gastroesophageal reflux disease to the aortic 
arch.

During a VA examination in May 1998, the veteran related a 
history of kidney stones.  He believed that he presently had 
a kidney stone.  He reported urinary frequency, hesitation, 
and dysuria.  The physical examination was essentially within 
normal limits.  An intravenous urogram identified the 
presence of two left renal cysts and large bladder residual.  
The veteran's diagnoses included history of kidney stones, 
gastroesophageal reflux disease, and diverticulosis of the 
colon.  The examiner opined that no causal relationship could 
be found between the current left renal cysts and the 
residuals of the left renal calculus.

A VA billing statement dated February 1997 indicated that the 
veteran was hospitalized in May 1996 at St. Margaret's 
Hospital but did not identify the diagnosis at the time of 
treatment.  Records received from St. Margaret's show that 
the veteran presented in December 1998 and October 1999 with 
abdominal and chest pain.  A CT scan of the abdomen and 
pelvis performed in December 1998 showed multiple left renal 
cysts but no solid renal masses.

The veteran's residuals, post-operative left renal stone, 
have been assigned a noncompensable evaluation pursuant to 38 
C.F.R. § 4.115b, Diagnostic Code 7508 (1999).  Under 
Diagnostic Code 7508, nephrolithiasis is to be rated as 
hydronephrosis, except in cases of recurrent stone formation 
requiring one or more of the following: 1) diet therapy; 2) 
drug therapy; or 3) invasive or noninvasive procedures more 
than two times per year.  In such a case, a 30 percent rating 
is warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7508 
(1999).

Hydronephrosis, rated under Diagnostic Code 7509, is assigned 
a 10 percent rating for only an occasional attack of colic, 
not infected and not requiring catheter drainage.  A 20 
percent evaluation is assigned for frequent attacks of colic 
requiring catheter drainage.  Frequent attacks of colic with 
infection (pyonephrosis) and impairment of kidney function 
warrant a 30 percent rating.  38 C.F.R. § 4.115b, Diagnostic 
Code 7509 (1999).

A review of the aforementioned evidence does not reveal that 
the veteran has recurrent stone formation that has required 
diet therapy, drug therapy, or invasive or noninvasive 
procedures more than two times per year.  Accordingly, a 30 
percent rating under Diagnostic Code 7508 is not warranted.  
Likewise, the record does not support a finding that the 
veteran has occasional attacks of colic that would permit a 
compensable evaluation under Diagnostic Code 7509.  The 
evidence suggests that the veteran may have had colic in July 
1996; however, this one episode is insufficient to support a 
finding of occasional attacks of colic.

The Board recognizes that the veteran suffers from several 
gastrointestinal disorders; however, none of these disorders 
has been medically related to the veteran's service-connected 
residuals of the left renal stone.  Recent diagnostic tests 
have identified the presence of left renal cysts; however, 
the VA examiner opined that these cysts were not related to 
the prior removal of the left renal stone.  In fact, the 
diagnostic tests have found no recurrence of renal stones.  
Accordingly, the preponderance of the evidence is against the 
assignment of a compensable evaluation and the benefit sought 
on appeal must be denied.

The potential application of other regulatory provisions or 
diagnostic criteria, including the provisions of 38 C.F.R. § 
3.321(b)(1), have been considered whether or not they were 
raised by the veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board, as did the RO, finds 
that the evidence of record does not present an exceptional 
or unusual disability picture, and does not render 
impractical the application of the regular rating schedule 
standards.  The criteria for submission for assignment of an 
extraschedular rating are not met.  See 38 C.F.R. 
§ 3.321(b)(1) (1999); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable evaluation for residuals, post-operative left 
renal stone, is denied.




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

